 Case 2:17-cv-00131-RJJ-MV ECF No. 67 filed 03/30/20 PageID.526 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


JULIUS CLARK-WILLIS #726262,                           Case No. 2:17-cv-00131

                     Plaintiff,                        Hon. Robert J. Jonker
                                                       U.S. District Judge
        v.

STEVE ADAMSON,

                     Defendant.
                                     /

                       REPORT AND RECOMMENDATION

   I.        Introduction

        State prisoner Julius Clark-Willis filed this civil rights action pursuant to 42

U.S.C. § 1983 on July 31, 2017. (ECF No. 1, PageID.1.) Clark-Willis’s claims relate

to the availability of a religious diet. In his complaint, Clark-Willis stated that he

was suing all named Defendants in their official capacities. (Id., PageID.2-3.)

        The remaining Defendant is Special Activities Coordinator Steve Adamson.

        This report and recommendation addresses three motions:

        (1) Clark-Willis’s motion to amend his complaint (ECF No. 51, PageID.421),

        (2) Adamson’s motion to dismiss (ECF No. 55, PageID.434), and

        (3) Clark-Willis’s motion requesting oral arguments regarding Adamson’s

motion to dismiss (ECF No. 65, PageID.522).

        Although this case was originally filed in July 2017, Plaintiff’s motion to amend

and Defendant’s motion to dismiss were both filed in October 2019. On October 15,


                                            1
 Case 2:17-cv-00131-RJJ-MV ECF No. 67 filed 03/30/20 PageID.527 Page 2 of 11



2019, Clark-Willis filed a motion requesting leave to amend his complaint.          He

asserted that he wishes to sue Adamson in his individual capacity rather than in his

official capacity. Then, on October 29, 2019, Adamson filed a motion to dismiss Clark-

Willis’s original complaint because Clark-Willis sued Adamson in his official capacity.

In addition, on the same day, Adamson responded to Clark-Willis’s motion to amend.

(ECF No. 57, PageID.470.) Adamson argued that the motion to amend should be

denied (1) because Clark-Willis failed to seek concurrence prior to filing his motion,

(2) because Clark-Willis failed to properly exhaust his claims prior to initiating this

action, thus making the amendment futile, and (3) because Clark-Willis’s claim is

barred by the doctrine of sovereign immunity even if the Court grants the motion to

amend the complaint.

         The undersigned respectfully recommends that the Court (1) grant Clark-

Willis’s motion to amend or correct his complaint, (2) deny or strike Adamson’s motion

to dismiss, and (3) deny Clark-Willis’s motion requesting oral argument as moot.

   II.     Additional Relevant Procedural History

         In his original complaint, Clark-Willis filed suit against the Michigan

Department of Corrections (MDOC) and seven MDOC employees. He stated that he

was suing the seven MDOC employees in their official capacities.         (ECF No. 1,

PageID.2-3.)

         On February 27, 2018, the Court issued its screening opinion and order,

thereby dismissing the MDOC and six and the seven named MDOC employees




                                          2
 Case 2:17-cv-00131-RJJ-MV ECF No. 67 filed 03/30/20 PageID.528 Page 3 of 11



because Clark-Willis failed to state claims against them. (ECF. No. 16, PageID.98;

ECF No. 17, PageID.104.) Thus, Adamson remained as the sole Defendant.

      On May 8, 2018, the Court issued a case management order (CMO) that

ordered (1) discovery to be closed 120 days after the issuance of the CMO, (2)

summary judgment motions to be filed within 28 days after the close of discovery, and

(3) an initial trial date after the 28-day period for summary judgment motions. (ECF

No. 23, PageID.144.)

      On July 20, 2018, Clark-Willis filed a motion to amend or correct his complaint.

(ECF No. 26, PageID.148.) He sought to add (1) various First Amendment free-

exercise claims against Special Activities Coordinator David Leach, Staff Member J.

Sanford, and three other MDOC employees, and (2) First Amendment access-to-the-

courts claims against several other MDOC employees.

      On September 19, 2018, Clark-Willis filed a motion to request an extension of

time to amend his complaint. (ECF No.28, PageID.162.)

      On October 3, 2018, Adamson filed a motion for summary judgment. (ECF No.

29, PageID.285.) He argued that Clark-Willis’s claim is barred by the doctrine of

qualified immunity.

      On October 22, 2018, the Court issued an order denying Clark-Willis’s motions

to amend or correct his complaint and for an extension to amend or correct his

complaint. (ECF No. 30, PageID.314.) The Court reasoned that Clark-Willis’s claim

was a “straight forward issue,” discovery had closed, and that further discovery would

unnecessarily delay the case.



                                          3
 Case 2:17-cv-00131-RJJ-MV ECF No. 67 filed 03/30/20 PageID.529 Page 4 of 11



      On September 24, 2019, the undersigned issued a report and recommendation

that recommended denial of Adamson’s motion for summary judgment. (ECF No. 47,

PageID.402.) In a footnote, the undersigned noted (1) that the Adamson may be

entitled to Eleventh Amendment immunity for the claims seeking monetary damages

in Adamson’s official capacity and (2) that Adamson failed to raise the Eleventh

Amendment issue. (Id., PageID.404.)

      As noted in the Introduction, on October 15, 2019, Clark-Willis filed a motion

to amend his complaint. The sole amendment was to change the capacity in which

Clark-Willis was suing Adamson to individual capacity.

      On October 16, 2019, the Court approved and adopted the undersigned’s report

and recommendation, thus denying Adamson’s motion for summary judgment. (ECF

No. 53, PageID.432.)

      On October 29, 2019, Adamson filed a motion to dismiss pursuant to Fed. R.

Civ. P. 12(c) because Clark-Willis’s suit was against Adamson in his official capacity

and only requested monetary damages. (ECF No. 55, PageID.434.) That same day,

Adamson responded to Clark-Willis’s motion to amend his complaint. (ECF No. 57,

PageID.470.) He argued that the proposed amendment was futile.

      On December 4, 2019, Clark-Willis replied in support of his motion to amend

his complaint. (ECF No. 60, PageID.484.) He argued that amending his complaint

would not be futile. On the same day, Clark-Willis responded to Adamson’s motion

to dismiss. (ECF No. 61, PageID.487.) Clark-Willis argued that his complaint must




                                          4
 Case 2:17-cv-00131-RJJ-MV ECF No. 67 filed 03/30/20 PageID.530 Page 5 of 11



be construed in a light most favorable to him and that there are sufficient factual

allegations to establish a viable claim.

      On December 11, 2019, Adamson replied regarding his motion to dismiss.

(ECF No. 62, PageID.491.) Adamson argued (1) that permitting an inmate to abstain

from food for religious reasons is different from providing an inmate a vegan option,

(2) that it is permissible for prison officials to review store purchases when deciding

whether a prisoner’s religious meal request should be granted, (3) that he had not

waived his opportunity to file this motion when he failed to object to the Court’s order

regarding his summary judgment motion, and (4) that he (Adamson) did not mislead

the Court regarding Clark-Willis’s complaint.

      On December 19, 2019, Clark-Willis filed a motion to compel discovery. (ECF

No. 63, PageID.511.) Adamson responded to the motion on December 30, 2019. (ECF

No. 64, PageID.515.)

      On January 8, 2020, Clark-Willis filed a motion requesting oral argument to

resolve Adamson’s motion to dismiss. (ECF No. 65, PageID.522.)

      On March 18, 2020, the Court denied Clark-Willis’s motion to compel

discovery. (ECF No. 66, PageID.524.) The Court held that discovery had been closed

for over a year, and that Clark-Willis failed to provide a reason why discovery should

be reopened.

   III.   Clark-Willis’s Motion to Amend or Correct his Complaint

      It is important to note that the Court’s decision on Clark-Willis’s motion to

amend or correct his complaint may have a dispositive effect on this action. Adamson



                                           5
    Case 2:17-cv-00131-RJJ-MV ECF No. 67 filed 03/30/20 PageID.531 Page 6 of 11



based his motion to dismiss on Clark-Willis’s original complaint – arguing that the

original complaint should be dismissed because Adamson was sued in his official

capacity and Clark-Willis only requested monetary damages.               (ECF No. 55,

PageID.434.) But Clark-Willis seeks to avoid this problem by amending or correcting

his complaint to sue Adamson in his individual or personal capacity.1 (ECF No. 51,

PageID.421.) In his response to the motion to amend, Adamson argues that the

motion to amend should be denied (1) because Clark-Willis failed to seek concurrence

prior to filing his motion, (2) because Clark-Willis failed to properly exhaust his

claims prior to initiating this action and, (3) because Clark-Willis’s claim is barred by

sovereign immunity even if the Court grants the motion to amend the complaint.

        Leave to amend a complaint “shall be freely given when justice so requires.”

Fed. R. Civ. P. 15(a). However, “a party must act with due diligence if it intends to

take advantage of the Rule’s liberality.” United States v. Midwest Suspension and

Brake, 49 F.3d 1197, 1202 (6th Cir. 1995). The court may deny leave to amend a

complaint where the amendment is brought in bad faith, will result in undue delay

or prejudice to the opposing party, or is futile. Crawford v. Roane, 53 F.3d 750, 753

(6th Cir. 1995), cert. denied, 116 S. Ct. 1354 (1996). The court must have knowledge



1     Clark-Willis has not included a proposed amended complaint with his motion.
The Court interprets his motion as a request to change the high-lighted word shown
below from official to personal.




(ECF No. 1, PageID.2.)
                                           6
 Case 2:17-cv-00131-RJJ-MV ECF No. 67 filed 03/30/20 PageID.532 Page 7 of 11



of the substance of the proposed amendment to determine whether “justice so

requires” an amendment. Roskam Baking Co v. Lanham Machinery, 288 F.3d 895,

906 (6th Cir. 2002). The court does not abuse its discretion by denying an amendment

where the plaintiff has failed to submit a proposed amended complaint. Id. Where

discovery was closed, and the plaintiff requested to add new causes of action and new

parties, without explanation for the delay in bringing the motion to amend the

complaint, it was not an abuse of discretion to deny the plaintiff’s motion to amend.

Caldwell v. Moore, 968 F.2d 595, 599 (6th Cir. 1992).

      Here, there is no indication that Clark-Willis’s motion to amend is made in bad

faith. Indeed, the issue of Eleventh Amendment immunity seems to have escaped

both parties until the undersigned mentioned its possible applicability in a footnote

in an earlier report and recommendation. (ECF No. 47, PageID.404.)

      The Court is concerned about delay. Clark-Willis filed this action almost three

years ago. In addition, discovery has been closed for more than a year. Furthermore,

Clark-Willis previously filed a motion to amend (which was denied) and did not

include a request to change his claim against Adamson from official to personal

capacity. And Clark-Willis fails to explain his tardiness. The undersigned, however,

recognizes that the Sixth Circuit has held that:

             “Delay alone, however, does not justify the denial of leave
             to amend. Rather, the party opposing a motion to amend
             must make some significant showing of prejudice to
             prevail. ‘Delay that is neither intended to harass nor
             causes any ascertainable prejudice is not a permissible
             reason, in and of itself to disallow an amendment of a
             pleading.’”



                                          7
 Case 2:17-cv-00131-RJJ-MV ECF No. 67 filed 03/30/20 PageID.533 Page 8 of 11



Sec. Ins. Co. of Hartford v. Kevin Tucker & Assocs., Inc., 64 F.3d 1001, 1009 (6th Cir.

1995) (quoting Moore v. City of Paducah, 790 F.2d 557, 561 (6th Cir.1986)). Adamson

failed to argue that the delay of the proposed amended complaint would prejudice

him. Accordingly, the undersigned does not conclude that the extensive delay here

caused prejudice to Adamson.

      Adamson, instead, argues that Clark-Willis’s motion to amend should be

denied (1) because Clark-Willis failed to seek concurrence prior to filing his motion,

(2) because Clark-Willis failed to properly exhaust his claims prior to initiating this

action, thus making the action is futile, and (3) because Clark-Willis’s claim is barred

by sovereign immunity even if the Court grants the motion to amend the complaint.

These arguments, however, do not lead the undersigned to conclude that denial of the

motion to amend is warranted.

      First, pursuant to this Court’s Local Civil Rules, Clark-Willis should have

attempted to notified the Court of his attempt to contact counsel for Defendant

regarding the contemplated motion, and counsel’s position on the motion. W.D.

LCivR 7.1(d). As Adamson correctly notes, Clark-Willis has not complied with this

requirement.    The Court recognizes that Cark-Willis is incarcerated and faces

limitations on his ability to contact people outside of the prison. The undersigned is

unwilling to deny the motion to amend due to Clark-Willis’s failure to comply with

this requirement.

      Second, Defendant’s futility argument misses the point.             “A proposed

amendment is futile if the amendment could not withstand a Rule 12(b)(6) motion to



                                           8
 Case 2:17-cv-00131-RJJ-MV ECF No. 67 filed 03/30/20 PageID.534 Page 9 of 11



dismiss.” Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000).

Here, Defendant asserts that Clark-Willis’s case is futile because he failed to exhaust

his administrative remedies. Clark-Willis’s action may be futile because he has not

exhausted his remedies. But his proposed amendment appears to overcome an issue

that might well have led to dismissal. Thus, his proposed amendment is not futile.

      Defendant’s sovereign immunity argument also misses the mark.                       The

Supreme Court has held “that neither a State nor its officials acting in their official

capacities are ‘persons’ under § 1983.” Will v. Michigan Dep't of State Police, 491 U.S.

58, 71 (1989).

      A suit against a state official in his or her official capacity for damages
      cannot be maintained pursuant to § 1983 because that official has
      Eleventh Amendment immunity. This is true because “a suit against a
      state official in her or her official capacity is not a suit against the official
      but rather is a suit against the official’s office.” As such, a suit against a
      state official in his or her official capacity is no different than a suit
      against the state.

Clark v. Chillicothe Corr. Inst., No. 2:19-CV-954, 2020 WL 1227224, at *3 (S.D. Ohio

Mar. 13, 2020) (citations omitted).

      The Sixth Circuit, in interpreting Will, has held “that plaintiffs seeking

damages under § 1983 [must] set forth clearly in their pleading that they are suing

the state defendants in their individual capacity for damages, not simply in their

capacity as state officials. Wells v. Brown, 891 F.2d 591, 592 (6th Cir. 1989). Here,

Clark-Willis proposes to amend his complaint in order to avoid a motion to dismiss

based on sovereign immunity.         In doing so, Clark-Willis asserts that Adamson

personally and individually took unconstitutional actions against him.               Thus, if



                                             9
Case 2:17-cv-00131-RJJ-MV ECF No. 67 filed 03/30/20 PageID.535 Page 10 of 11



Clark-Willis’s motion to amend his complaint is granted, Defendant Adamson will

not be able to assert a defense of sovereign immunity.

         The only reason to deny Clark-Willis’s motion to amend is undue delay causing

prejudice to Defendant. But Defendant Adamson has not made that argument. Thus,

the undersigned respectfully recommends that the Court grant the motion to amend

or correct Clark-Willis’s complaint.

   IV.      Adamson’s Motion to Dismiss

         Pursuant to Fed. R. Civ. P. 12(c), Adamson moved to dismiss this action

because Clark-Willis’s remaining claim – as presented in Clark-Willis’s original

complaint – is barred by the Eleventh Amendment. (ECF No. 55, PageID.434.)

However, as explained above, the undersigned recommends that the Court grant

Clark-Willis’s motion to amend his complaint. If Clark-Willis’s motion is granted, his

suit would then be against Adamson in Adamson’s individual capacity. Suits brought

under Section 1983 against defendants in their individual capacities are not entitled

to Eleventh Amendment immunity protections. Hafer v. Melo, 502 U.S. 21, 25-26

(1991). As such, the undersigned recommends that the Court deny Adamson’s motion

to dismiss.

   V.       Clark-Willis’s Motion Requesting Oral Argument on the Motion to
            Dismiss

         Because the undersigned recommends that the Court deny Adamson’s motion

to dismiss, the undersigned recommends that the Court deny Clark-Willis’s motion

requesting oral argument as moot.




                                           10
Case 2:17-cv-00131-RJJ-MV ECF No. 67 filed 03/30/20 PageID.536 Page 11 of 11



   VI.      Recommendation

         The undersigned respectfully recommends that the Court:

         (1) grant Clark-Willis’s motion to amend his complaint (ECF No. 51,

PageID.421),

         (2) deny Adamson’s motion to dismiss (ECF No. 55, PageID.434), and

         (3) deny Clark-Willis’s motion requesting oral arguments regarding Adamson’s

motion to dismiss (ECF No. 65, PageID.522).

         If the Court adopts this recommendation, the Clark-Willis’s First Amendment

free exercise claim will remain.



Dated: March 30, 2020                           /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U. S. MAGISTRATE JUDGE


                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                           11
